Exhibit 10.6

 

 

SECOND LIEN SECURITY AGREEMENT

dated as of

June 7, 2013

among

HAWK ACQUISITION INTERMEDIATE CORPORATION II,

and

CERTAIN OF ITS SUBSIDIARIES,

collectively, as the Initial Grantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent,

and

THE BANK OF NEW YORK MELLON, LONDON BRANCH,

as Fiscal Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I    Definitions   

SECTION 1.01

 

Indenture

     1   

SECTION 1.02

 

Other Defined Terms

     1    ARTICLE II    Pledge of Securities   

SECTION 2.01

 

Pledge

     7   

SECTION 2.02

 

Delivery of the Pledged Collateral

     8   

SECTION 2.03

 

Representations, Warranties and Covenants

     9   

SECTION 2.04

 

Certification of Limited Liability Company and Limited Partnership Interests

     10   

SECTION 2.05

 

Registration in Nominee Name; Denominations

     10   

SECTION 2.06

 

Voting Rights; Dividends and Interest

     10   

SECTION 2.07

 

Uncertificated Securities

     12   

SECTION 2.08

 

Limitations on Pledged Collateral

     12    ARTICLE III    Security Interests in Personal Property   

SECTION 3.01

 

Security Interest

     13   

SECTION 3.02

 

Real Property

     15   

SECTION 3.03

 

Representations and Warranties

     16   

SECTION 3.04

 

Covenants

     18   

SECTION 3.05

 

Other Actions

     20    ARTICLE IV    Remedies   

SECTION 4.01

 

Remedies upon Default

     21   

SECTION 4.02

 

Application of Proceeds

     23   

SECTION 4.03

 

Grant of Intellectual Property License

     25    ARTICLE V    Subrogation and Subordination   

SECTION 5.01

 

Contribution and Subrogation

     25   

SECTION 5.02

 

Subordination

     26   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous   

SECTION 6.01

 

Notices

     26   

SECTION 6.02

 

Waivers; Amendment

     26   

SECTION 6.03

 

Collateral Agent’s Fees and Expenses; Indemnification

     27   

SECTION 6.04

 

Successors and Assigns

     27   

SECTION 6.05

 

Survival of Agreement

     27   

SECTION 6.06

 

Counterparts; Effectiveness; Several Agreement

     28   

SECTION 6.07

 

Severability

     28   

SECTION 6.08

 

Right of Set-Off

     28   

SECTION 6.09

 

Governing Law; Jurisdiction

     29   

SECTION 6.10

 

WAIVER OF JURY TRIAL

     29   

SECTION 6.11

 

Headings

     29   

SECTION 6.12

 

Security Interest Absolute

     30   

SECTION 6.13

 

Termination or Release

     30   

SECTION 6.14

 

Additional Grantors

     30   

SECTION 6.15

 

Collateral Agent Appointed Attorney-in-Fact

     30   

SECTION 6.16

 

General Authority of the Collateral Agent

     31   

SECTION 6.17

 

Conflicts; Notes Intercreditor Agreement

     31   

SECTION 6.18

 

Future Second Lien Indebtedness

     32   

SECTION 6.19

 

2030 Notes Guaranty

     32   

SECTION 6.20

 

Delivery to Collateral Agent Generally

     33   

SECTION 6.21

 

Concerning the Collateral Agent

     33   

SECTION 6.22

 

USA PATRIOT Act

     33    Schedules     

SCHEDULE I

 

Pledged Equity; Pledged Debt

  

SCHEDULE II

 

Perfection Information

  

SCHEDULE III

 

Intellectual Property

  

SCHEDULE IV

 

Material Real Property

   Exhibits     

EXHIBIT I

 

Form of Security Agreement Supplement

  

EXHIBIT II

 

Form of Additional Pari Passu Joinder Agreement

  

EXHIBIT III

 

Form of Short Form Intellectual Property Security Agreement

  

EXHIBIT IV

 

Form of Security Agreement Supplement for Intellectual Property

  

 

-ii-



--------------------------------------------------------------------------------

SECOND LIEN SECURITY AGREEMENT

SECOND LIEN SECURITY AGREEMENT dated as of June 7, 2013, among the Persons
listed on the signature pages hereof (collectively, the “Initial Grantors”),
certain subsidiaries of Holdings (as defined below) from time to time party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent for the
Secured Parties (in such capacity and together with its successors and assigns
in such capacity, the “Collateral Agent”) and THE BANK OF NEW YORK MELLON,
LONDON BRANCH, as successor to Royal Bank of Canada Europe Limited, as fiscal
agent and principal paying agent (in such capacities, the “Fiscal Agent”).

Reference is made to that certain Indenture dated as of April 1, 2013, as
supplemented by the Supplemental Indenture dated as of the date hereof (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Indenture” which term shall also include and
refer to any additional issuance of notes under the Indenture), among HAWK
ACQUISITION SUB, INC., a Pennsylvania corporation (“Merger Sub”), H. J. HEINZ
COMPANY, a Pennsylvania corporation (“Heinz”), HAWK ACQUISITION INTERMEDIATE
CORPORATION II, a Delaware corporation (“Holdings”), the other Guarantors from
time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
trustee (and together with its successors and assigns in such capacity, the
“Trustee”) and the Collateral Agent the Issuer is issuing $3,100,000,000
aggregate principal amount of 4.25% Senior Secured Second Lien Notes due 2020
(together with any additional notes issued under the Indenture, the “Notes”).
The Indenture requires that Merger Sub, Heinz and the Initial Grantors enter
into this Agreement. Holdings and each other Grantor are Affiliates of Heinz and
Merger Sub, and will derive substantial benefits from the issuance of the Notes
pursuant to the Indenture and are willing to execute and deliver this Agreement
pursuant to the requirements of the Indenture. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Indenture.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Indenture. All capitalized terms defined in
the New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.4 of the Indenture also
apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“2030 Notes” means £125,000,000 aggregate principal amount of 6.25% Guaranteed
Notes due February 18, 2030 issued by H. J. Finance UK Plc under the Fiscal
Agency Agreement.

“2030 Notes Guaranty” means the guarantee by Heinz of the 2030 Notes Obligations
pursuant to the Fiscal Agency Agreement.

“2030 Notes Obligations” means the Obligations of H. J. Finance UK Plc in
respect of the 2030 Notes or otherwise arising under the Fiscal Agency
Agreement.



--------------------------------------------------------------------------------

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Additional Pari Passu Agent” means the Person appointed to act as trustee,
agent or representative for the holders of Future Second Lien Indebtedness
pursuant to any Additional Pari Passu Agreement, and any permitted successors or
assigns or replacement therefor.

“Additional Pari Passu Agreement” means the indenture, credit agreement or other
agreement under which any Future Second Lien Indebtedness (other than Additional
Notes) are incurred and any notes or other instruments or agreements
representing such Future Second Lien Indebtedness.

“Additional Pari Passu Debt Documents” means any document, agreement or
instrument executed and delivered with respect to any Future Second Lien
Indebtedness.

“Additional Pari Passu Joinder Agreement” means an agreement substantially in
the form of Exhibit II.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.04(h)(v).

“Agreement” means this Second Lien Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(b).

“Claiming Party” has the meaning assigned to such term in Section 5.01.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Contributing Party” has the meaning assigned to such term in Section 5.01.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations in the United States Copyright Office, including those listed on
Schedule III.

“Covered Documents” means the Note Documents and any Additional Pari Passu Debt
Documents.

“Credit Facility Agent” means JPMorgan Chase Bank, N.A., as collateral agent
under the First Lien Security Agreement, and its successors and assigns.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Domestic Foreign Holding Company” means any Domestic Subsidiary with no
material assets other than the Capital Stock and/or Indebtedness of one or more
Foreign Subsidiaries and other assets incidental thereto.

 

-2-



--------------------------------------------------------------------------------

“Event of Default” means, collectively, “Event of Default” as defined in any
Note Document or as defined in any Additional Pari Passu Debt Documents.

“Excluded Equity” has the meaning assigned to such term in Section 2.01.

“Excluded Guarantor Interests” has the meaning assigned to such term in
Section 2.08(a).

“Excluded ITU Application” has the meaning assigned to such term in
Section 3.01(b).

“Excluded Property” has the meaning assigned to such term in Section 3.01(b).

“Existing Notes” means any of the 5.350% Notes due 2013, 2.000% Notes due 2016,
1.500% Notes due 2017, 3.125% Notes due 2021, 2.850% Notes due 2022 and 7.125%
Guaranteed Notes due 2039, 2.11% Guaranteed Senior Notes, Series A, due 2014,
2.81% Guaranteed Senior Notes, Series B, due 2016, 2.86% Guaranteed Senior
Notes, Series E, due 2016, 3.53% Guaranteed Senior Notes, Series C, due 2018,
3.55% Guaranteed Senior Notes, Series F, due 2018 and 4.23% Guaranteed Senior
Notes, Series D, due 2021 and, in each case to the extent outstanding on the
Escrow Release Date.

“Existing Notes Documents” means any agreement, indenture and instrument
pursuant to which any Existing Notes have been issued, in each case as amended
to the extent permitted under the Covered Documents, in each case as in effect
on the date hereof.

“Existing Notes Restricted Property” means (i) any Principal Property (as
defined in any Existing Notes Documents), (ii) any Capital Stock (as defined in
any Existing Notes Documents) or Debt (as defined in any Existing Notes
Documents), in each case pursuant to this clause (ii), of any Existing Notes
Restricted Subsidiary and (iii) any other assets to the extent the grant of a
security interest therein pursuant to the Collateral Documents to secure the
Secured Obligations and/or the Notes Guarantees would create an obligation to
grant a Lien therein to secure any Existing Notes pursuant to the terms of the
Existing Notes Documents.

“Existing Notes Restricted Subsidiary” means any “Restricted Subsidiary” under
and as defined in any Existing Notes Documents.

“First Lien Security Agreement” means that certain First Lien Security Agreement
dated as of the date hereof by and among Merger Sub, Heinz, Holdings, the other
Initial Grantors party thereto and the Credit Facility Agent (as may be amended,
restated, supplemented or otherwise modified from time to time).

“Fiscal Agency Agreement” means that certain Fiscal Agency Agreement dated as of
February 18, 2000 among H. J. Heinz Finance UK Plc, as issuer, Heinz, as
guarantor, the Fiscal Agent and the other parties thereto.

“Fiscal Agent” has the meaning specified in the introductory paragraph to this
Agreement.

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, swap contracts, licenses, whether entered into as licensor or
licensee and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor, as the case may be, to secure
payment by an Account Debtor of any of the Accounts.

 

-3-



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, provincial,
country, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grantor” means, collectively, the Initial Grantors and any Person that executes
and delivers a Security Agreement Supplement pursuant to Section 6.14.

“Heinz” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Impairment” has the meaning assigned to such term in Section 4.02(d).

“Indemnitees” means the Trustee, Fiscal Agent, Collateral Agent, Holders, any
other Secured Party and their respective Affiliates, directors, officers,
employees, counsel, agents, advisors and other representatives.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Initial Grantors” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Intellectual Property” means all intellectual property arising under applicable
law now owned or hereafter acquired by any Grantor, including Patents,
Copyrights, Trademarks, trade secrets, proprietary technical and business
information, know-how, show-how and any other proprietary data or information,
the intellectual property rights in software, databases and related
documentation and all improvements to any of the foregoing.

“Intervening Creditor” has the meaning assigned to such term in Section 4.02(d).

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, liabilities (actual or contingent) or financial condition of
the Issuer and its Restricted Subsidiaries taken as a whole, (b) a material
adverse effect on the ability of the Issuer and the Guarantors (taken as a
whole) to perform their respective payment obligations under any Covered
Document to which any of the Issuer or the Guarantors is a party or (c) a
material adverse effect on the rights and remedies of the Holders or the Agents
under any Covered Document.

“Material Real Property” means (i) any real property owned by a Grantor on the
Escrow Release Date and set forth on Schedule IV, and (ii) any real property
acquired by any Grantor following the Escrow Release Date with a book value in
excess of $50,000,000.

 

-4-



--------------------------------------------------------------------------------

“Merger Sub” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, and mortgages creating and evidencing a Lien on a
Mortgaged Property made by the applicable Grantor in favor or for the benefit of
the Collateral Agent on behalf of the Secured Parties, in form and substance
reasonably satisfactory to the Collateral Agent.

“Mortgaged Property” means each Material Real Property, if any, which shall be
subject to a Mortgage delivered pursuant to Section 3.02, Section 3.04 and/or
Section 3.05, as applicable.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Note Documents” means the Notes (including Additional Notes), the Mortgages,
the Note Guarantees, the Collateral Documents, the Indenture and the 2030 Notes
Guaranty.

“Notes Obligations” means (a) the due and punctual payment by the Issuer and
each Guarantor of (i) the unpaid principal of and interest (including interest
and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes and the Note Guarantees, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary Obligations of the Issuer
and each Guarantor to any of the Secured Parties under the Indenture and each of
the other Note Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual performance of all
other obligations of the Issuer and each Guarantor under or pursuant to the
Indenture and each of the other Note Documents.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents of the United States or the equivalent thereof in any
other country, all registrations thereof, and all applications for patent of the
United States or the equivalent thereof in any other country, including
registrations and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, or extensions thereof, and the inventions disclosed or
claimed therein.

“Perfection Information” means the schedules and attachments substantially in
the form of Schedule II, completed and supplemented as contemplated thereby and
hereby.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

-5-



--------------------------------------------------------------------------------

“Secured Obligations” means any principal, premium, interest (including any
interest and fees accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest or fees is an
allowed claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under any of (i) the Indenture, the Notes (other than any Additional Notes
except to the extent constituting Future Second Lien Indebtedness) and the
Collateral Documents, (ii) the 2030 Notes Guaranty and (ii) any Additional Pari
Passu Agreement and any other Additional Pari Passu Debt Document; provided that
no obligations in respect of Future Second Lien Indebtedness (other than
Additional Notes) shall constitute “Secured Obligations” unless the Additional
Pari Passu Agent for the holders of such Future Second Lien Indebtedness has
executed an Additional Pari Passu Joinder Agreement and has become a party to
the Intercreditor Agreement.

“Secured Parties” means, collectively, the Collateral Agent, the Trustee, each
Additional Pari Passu Agent, the Fiscal Agent, the Holders and any holders of
Secured Obligations.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Agreement Supplement for Intellectual Property” means an instrument in
the form of Exhibit IV hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Collateral Agent) to the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey,
(v) sufficient for the Title Company to remove all standard survey exceptions
from the Mortgage Policy relating to such Mortgaged Property and issue the
endorsements of the type required by Section 3.02(a) hereof and (vi) otherwise
reasonably acceptable to the Collateral Agent.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade dress,
logos, other source or business identifiers, now owned or hereafter acquired,
and all registrations and applications filed in connection therewith, including
registrations and applications for registration in the United States Patent and
Trademark Office or any similar offices in any other country, and all renewals
thereof, including those listed on Schedule III, and (b) all goodwill associated
therewith or symbolized thereby.

 

-6-



--------------------------------------------------------------------------------

“Title Company” shall mean any title insurance company as shall be retained by
the Issuer to issue the Mortgage Policies and reasonably acceptable to the
Collateral Agent.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Capital Stock of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Note Guarantees, each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in, all of such Grantor’s right, title and interest
in, to and under and whether now or hereafter existing or arising (i) all
Capital Stock held by it in the Issuer and any Wholly Owned Restricted
Subsidiary, including, without limitation, the Capital Stock listed on
Schedule I and any other Capital Stock in any Wholly Owned Restricted Subsidiary
obtained in the future by such Grantor and the certificates (if any)
representing all such Capital Stock (collectively, the “Pledged Equity”);
provided that the Pledged Equity shall not include (A) Capital Stock of any
Unrestricted Subsidiary or any Immaterial Subsidiary, (B) Capital Stock of any
Subsidiary acquired pursuant to an acquisition permitted under the Covered
Documents and financed with Indebtedness incurred in compliance with the terms
of the Covered Documents if such Capital Stock are pledged and/or mortgaged as
security for such Indebtedness and if and for so long as the terms of such
Indebtedness prohibit the creation of any other Lien on such Capital Stock,
(C) Capital Stock held by it in any Wholly Owned Foreign Subsidiary or Domestic
Foreign Holding Company (not otherwise excluded from the Pledged Equity), in
excess of 65% of the issued and outstanding Capital Stock of each such Wholly
Owned Foreign Subsidiary or Domestic Foreign Holding Company, (D) Capital Stock
of any Subsidiary with respect to which the Credit Facility Agent and the Issuer
have determined in their reasonable judgment and agreed (as confirmed in writing
by the Issuer to the Collateral Agent) that the costs of providing a pledge of
such Capital Stock or perfection thereof is excessive in view of the benefits to
be obtained by the Secured Parties therefrom and (E) any Capital Stock the
pledge of which is prohibited by applicable Laws (the Capital Stock referred to
in clauses (A) through (E) above being collectively referred to as “Excluded
Equity”); (ii) (A) the debt securities owned by it including, without
limitation, the debt securities listed opposite the name of such Grantor on
Schedule I, (B) any debt securities obtained in the future by such Grantor and
(C) the promissory notes and any other instruments evidencing such debt
securities (the debt securities referred to in clauses (A), (B) and (C) of this
clause (ii) are collectively referred to as the “Pledged Debt”); (iii) all other
property that may be delivered to and held by the Collateral Agent in accordance
with this Agreement or the other Covered Documents; (iv) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii) and (iii) above; and (vi) all Proceeds of any
of the foregoing (the items referred to in clauses (i) through (vi) above being
collectively

 

-7-



--------------------------------------------------------------------------------

referred to as the “Pledged Collateral”); provided that in no event shall the
Pledged Collateral include any Existing Notes Restricted Property to the extent
the grant of a security interest therein pursuant to the Collateral Documents to
secure the Obligations and/or the Guarantees would create an obligation to grant
a Lien therein to secure any Existing Notes.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02 Delivery of the Pledged Collateral.

(a) Subject to the terms of the Intercreditor Agreement, each Grantor agrees
promptly (and in any event (i) with respect to Pledged Securities owned on the
Escrow Release Date, within the time period set forth on Schedule I and
(ii) with respect to Pledged Security acquired after the Escrow Release Date,
within 45 days (as such date shall be extended in the event it is extended by
the Credit Facility Agent in its sole discretion with respect to the
corresponding requirement under the First Lien Security Agreement) of receipt
thereof) to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all Pledged Securities (other than any
uncertificated securities, but only for so long as such securities remain
uncertificated); provided that, in the case of promissory notes or other
instruments evidencing Indebtedness, such Pledged Securities shall be required
to be delivered only to the extent required pursuant to paragraph (b) of this
Section 2.02.

(b) Each Grantor will cause (i) any Indebtedness for borrowed money (other than
intercompany loans referred to in clause (ii) below) having an aggregate
principal amount in excess of $50,000,000 owed to such Grantor by any Person and
(ii) any intercompany loans owed to such Grantor, other than any intercompany
loans that constitute Excluded Property, in each case to be evidenced by a duly
executed promissory note (or pursuant to a global note) that is pledged and,
subject to the terms of the Intercreditor Agreement, delivered to the Collateral
Agent, for the benefit of the Secured Parties, pursuant to the terms hereof;
provided, that (x) any intercompany loan with a stated principal amount that is
equal to or less than $10,000,000 shall not be required to be evidenced by a
promissory note and pledged, and subject to the terms of the Intercreditor
Agreement, delivered to the Collateral Agent and (y) no intercompany loan with a
stated principal amount that is greater than $10,000,000 shall be required to be
evidenced by a promissory note and pledged, and subject to the terms of the
Intercreditor Agreement, delivered to the Collateral Agent where the stated
principal amount of such intercompany loan, together with the stated principal
amount of all other intercompany loans with a stated principal amount that is
greater than $10,000,000 not evidenced by a promissory note and not delivered to
the Collateral Agent, is less than or equal to $100,000,000 in the aggregate for
all Grantors.

(c) Subject to the terms of the Intercreditor Agreement, upon delivery to the
Collateral Agent, (i) any Pledged Securities shall be accompanied by stock
powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule I and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement or
otherwise modify, as applicable, any prior schedules so delivered.

 

-8-



--------------------------------------------------------------------------------

SECTION 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units or shares (as applicable) of each class of the Capital Stock of the issuer
thereof represented by the Pledged Equity and includes all Capital Stock, debt
securities and promissory notes required to be pledged hereunder in accordance
with the terms hereof;

(b) each Grantor has good and valid rights in and title to the Pledged
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Pledged Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than
consent or approval that has been obtained;

(c) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than a Grantor or a Subsidiary of the Grantors, to the
best of the Grantors’ knowledge) have been duly and validly authorized and
issued by the issuers thereof and (i) in the case of Pledged Equity, are fully
paid and, in the case of Pledged Equity representing corporate interests,
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than a Grantor or a Subsidiary of the
Grantors, to the best of the Grantors’ knowledge), are legal, valid and binding
obligations of the issuers thereof;

(d) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Covered
Documents, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents, and (B) Liens expressly permitted under the Covered
Documents, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted under the Covered Documents, and (iv) will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(d)), however arising, of all Persons whomsoever;

(e) except for restrictions and limitations imposed by the Covered Documents, or
securities laws generally and except as described in the Perfection Information,
the Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(f) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

 

-9-



--------------------------------------------------------------------------------

(h) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Secured Obligations; and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. Subject to the terms of the Intercreditor Agreement, each certificate
representing an interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01 shall be delivered to
the Collateral Agent in accordance with Section 2.02.

SECTION 2.05 Registration in Nominee Name; Denominations.

(a) Subject to the terms of the Intercreditor Agreement, the Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent, if
an Event of Default shall occur and be continuing and the Collateral Agent shall
give the Issuer notice of its intent to exercise such rights, and each Grantor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor.

(b) Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall occur and be continuing and the Collateral Agent shall give the Issuer
notice of its intent to exercise such rights, the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement and the other Covered Documents.

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the Issuer that the rights of the
Grantors under this Section 2.06 are being suspended (subject to the terms of
the Intercreditor Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner or holder of Pledged Collateral
or any part thereof for any purpose consistent with the terms of this Agreement,
the Indenture and the other Covered Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Indenture or any other Covered Document or the ability of
the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as each Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

-10-



--------------------------------------------------------------------------------

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Covered Documents and applicable Laws; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Collateral, whether resulting from a subdivision, combination
or reclassification of the outstanding Capital Stock of the issuer of any
Pledged Collateral or received in exchange for Pledged Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and the Secured Parties and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent).

(b) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default and after the Collateral Agent
shall have notified the Issuer of the suspension of the rights of the Grantors
under paragraph (a)(iii) of this Section 2.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. Subject
to the terms of the Intercreditor Agreement, all dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held for the benefit of the Collateral Agent, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon request in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Subject to the terms of the Intercreditor Agreement, any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and shall be applied in accordance with the provisions
of Section 4.02. Subject to the terms of the Intercreditor Agreement, after all
Events of Default have been cured or waived and the Issuer has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account.

(c) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, after the Collateral Agent shall
have notified the Issuer of the suspension of the rights of the Grantors under
paragraph (a)(i) of this Section 2.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed in
accordance with Section 4.02(f), the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 2.06 and the Collateral Agent shall have all the obligations it would
otherwise have under paragraph (a)(ii) of this Section 2.06.

 

-11-



--------------------------------------------------------------------------------

(d) Any notice given by the Collateral Agent to the Grantors suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent (as
directed by the Secured Parties)) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

SECTION 2.07 Uncertificated Securities. Subject to the terms of the
Intercreditor Agreement, with respect to an uncertificated security (other than
an uncertificated security credited on the books of a Clearing Corporation or
other Securities Intermediary) acquired after the Escrow Release Date and held
by any Grantor, such Grantor shall execute, and cause the issuer of such
uncertificated security to duly authorize, execute and deliver to the Collateral
Agent, within 60 days (as such date shall be extended in the event it is
extended by the Credit Facility Agent in its sole discretion with respect to the
corresponding requirement under the First Lien Security Agreement) of acquiring
such uncertificated security, an agreement reasonably satisfactory in form to
the Collateral Agent pursuant to which such issuer agrees to comply with any and
all instructions originated by the Collateral Agent without further consent by
such Grantor (provided that the Collateral Agent agrees that it will not give
any such instructions unless an Event of Default shall have occurred and be
continuing) and not to comply with instructions regarding such uncertificated
security (and any partnership interests and limited liability company interests
issued by such issuer) originated by any other Person other than a court of
competent jurisdiction.

SECTION 2.08 Limitations on Pledged Collateral.

(a) The Capital Stock of the Issuer and any Subsidiary of the Issuer or any
other Grantor will constitute Pledged Collateral only to the extent that such
Capital Stock can secure the Notes and the related Note Guarantees without Rule
3-16 of Regulation S-X under the Securities Act (or any other law, rule or
regulation) requiring separate financial statements of the Issuer or such
Subsidiary to be filed with the SEC (or any other governmental agency). In the
event that Rule 3-16 of Regulation S-X under the Securities Act requires or is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other Law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other governmental agency)
of separate financial statements of the Issuer or any such Subsidiary due to the
fact that the Issuer’s or such Subsidiary’s Capital Stock secures the Notes and
the related Note Guarantees, then such Capital Stock shall automatically be
deemed not to be part of the Pledged Collateral (but only to the extent
necessary to not be subject to such requirement) (referred to herein as the
“Excluded Guarantor Interests”). In such event this Agreement and the other
Collateral Documents may be amended or modified, without the consent of any
Secured Party (other than the Collateral Agent), to the extent necessary to
release the security interests on the Capital Stock that are so deemed to no
longer constitute part of the Pledged Collateral.

(b) In the event that Rule 3-16 of Regulation S-X is amended, modified or
interpreted by the SEC to permit (or is replaced with another rule or
regulation, or any other Law, rule or regulation is adopted, which would permit)
the Issuer’s or such Subsidiary’s Capital Stock to secure the Notes and the Note
Guarantees in excess of the amount then pledged without the filing with the SEC
(or any other governmental agency) of separate financial statements of the
Issuer or any such Subsidiary, then the Capital Stock of the Issuer or such
Subsidiary shall automatically be deemed to be a part of the Pledged Collateral
(but only to the extent such Subsidiary would not be subject to any such
financial statement requirement). In such event, this Agreement may be amended
or modified, without the consent of any Secured Party (other than the Collateral
Agent), to the extent necessary to subject to the Liens under the Pledged
Collateral such additional Capital Stock.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Note Guarantees, each Grantor hereby
mortgages and pledges to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment and Fixtures;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all books and records pertaining to the Article 9 Collateral; and

(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles and other assets subject to certificates of title, to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement, letter
of credit rights to the extent a Lien thereon cannot be perfected by the filing
of a UCC financing statement and commercial tort claims, (B) Excluded Equity,
(C) any cash and cash equivalents, deposit accounts and securities accounts
(including securities entitlements and related assets) (it being understood that
this exclusion shall not affect the grant of the Security Interest in Proceeds
of Collateral as set forth herein and all Proceeds of Collateral shall be
Collateral hereunder), (D) any assets to the extent a security interest in such
assets would result in adverse tax consequences as determined by Issuer, in
consultation with (but without the consent of) the Credit Facility Agent, as
confirmed in writing by the Issuer to the Collateral Agent, (E) any United
States “intent-to-use” trademark application prior to the filing and acceptance
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and

 

-13-



--------------------------------------------------------------------------------

solely during the period, if any, in which, the grant, attachment or enforcement
of a Security Interest hereunder would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law (“Excluded
ITU Application”), (F) any asset with respect to which the Credit Facility Agent
and the Issuer have reasonably agreed in writing delivered to the Collateral
Agent that the costs of obtaining such a security interest or perfection thereof
are excessive in relation to the value to the Secured Parties of the security to
be afforded thereby, (G) assets for which a pledge thereof or a security
interest therein is prohibited by applicable Laws, (H) any lease, license or
other agreements, or any property subject to a purchase money security interest,
Capitalized Lease Obligation or similar arrangements, in each case to the extent
permitted under the Covered Documents, to the extent that a pledge thereof or a
security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capitalized Lease Obligation or similar arrangement,
or create a right of termination in favor of any other party thereto (other than
a Grantor) after giving effect to the applicable anti-assignment clauses of the
Uniform Commercial Code and applicable Laws, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition or (I) any Existing Notes
Restricted Property to the extent the grant of a security interest therein
pursuant to the Collateral Documents to secure the Secured Obligations and/or
Note Guarantees would create an obligation to grant a Lien therein to secure any
Existing Notes (the items referred to in clauses (A) through (I) above being
collectively referred to as the “Excluded Property”; provided, however, that
“Excluded Property” shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to in clauses (A) through
(I) unless such Proceeds, substitutions or replacements would independently
constitute Excluded Property referred to in clauses (A) through (I)). Each
Grantor shall, if requested to do so by the Credit Facility Agent, use
commercially reasonable efforts to obtain any such required consent that is
reasonably obtainable with respect to Collateral which the Credit Facility Agent
reasonably determines to be material.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect or being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number or incorporation number issued to such
Grantor and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

(c) The Collateral Agent is further irrevocably authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office thereof) such documents as may be necessary or advisable
for the purpose of perfecting or confirming the Security Interest granted by
each Grantor, with notice to each, but without the signature of any, Grantor
(only if such signature cannot reasonably be obtained by the Collateral Agent),
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

(d) Notwithstanding the foregoing authorizations, in no event shall the
Collateral Agent be obligated to prepare or file any financing statements or any
documents with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office thereof) whatsoever, or to maintain
the perfection of the security interest granted hereunder. Each Grantor agrees
to prepare, record and file, at its own expense, financing statements (and
amendments and continuation statements when applicable) and the documents with
the United States Patent and Trademark Office or United States Copyright Office
(or any successor office thereof), in each case with respect to the Collateral

 

-14-



--------------------------------------------------------------------------------

now existing or hereafter created meeting the requirements of applicable state
law or federal law in the case of filings with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office
thereof) in such manner and in such jurisdictions as are necessary to perfect
and maintain perfected the Collateral, and to deliver a file stamped copy of
each such financing statement or other evidence of filing to the Collateral
Agent. Neither the Trustee nor the Collateral Agent shall be under any
obligation whatsoever to file any such financing or continuation statements or
to make any other filing under the UCC or with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office
thereof) in connection with this Agreement or any other Covered Document.

(e) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 3.02 Real Property.

(a) Subject to the terms of the Intercreditor Agreement, the Secured Obligations
shall also be secured by Mortgages on all Material Real Property. Within 90 days
of the Escrow Release Date (or such longer period as the Credit Facility Agent
may agree in its sole discretion with respect to the corresponding requirement
under the Credit Agreement), the Collateral Agent shall have received each of
the following, in each case, in form and substance as shall be reasonably
satisfactory to the Collateral Agent and its legal counsel:

(i) counterparts of a Mortgage with respect to each Material Real Property;

(ii) a title insurance policy for such Mortgaged Property (or marked-up title
insurance commitment having the effect of a title insurance policy) (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid second
priority Lien on the property described therein, free of any other Liens except
as expressly permitted by the Covered Documents, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request and to the extent available in each applicable jurisdiction;

(iii) a Survey with respect to each Mortgaged Property, provided, however, that
a Survey shall not be required to the extent that (A) an existing survey
together with an “affidavit of no change” satisfactory to the Title Company is
delivered to the Collateral Agent and the Title Company and (B) the Title
Company removes the standard survey exception and provides reasonable and
customary survey-related endorsements and other coverages in the applicable
Mortgaged Policy;

(iv) such existing abstracts, existing appraisals, legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgaged Property; and

(v) with respect to each Material Real Property, signed copies of opinions,
addressed to the Collateral Agent and the Trustee, of local counsel for the
Grantors in each jurisdiction where a Mortgaged Property is located, regarding
the due execution and delivery and enforceability of each such Mortgage, the
corporate formation, existence and good standing of the applicable mortgagor,
and such other matters as may be reasonably requested by the Collateral Agent,
each in form and substance reasonably satisfactory to the Collateral Agent,
provided that such opinions shall be in form and substance substantially similar
to the opinions delivered to the Credit Facility Agent.

 

-15-



--------------------------------------------------------------------------------

(b) After the Escrow Release Date, promptly after the acquisition of any
Material Real Property by any Grantor, if such Material Real Property shall not
already be subject to a perfected second priority Lien under the Covered
Documents and is required to be, the applicable Grantor shall give notice
thereof to the Collateral Agent and promptly thereafter shall cause such
Material Real Property to be subjected to a Lien and will take such actions as
shall be necessary or reasonably requested by the Collateral Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
Section 3.02(a) hereof and shall, within forty-five (45) days after the request
therefor by the Collateral Agent (or such longer period as the Credit Facility
Agent may agree in its reasonable discretion with respect to the corresponding
requirement under the Credit Agreement), deliver to the Collateral Agent signed
copies of opinions, addressed to the Collateral Agent and the other Secured
Parties regarding the due execution and delivery and enforceability of each such
Mortgage, the corporate formation, existence and good standing of the applicable
mortgagor, and such other matters as may be reasonably requested by the
Collateral Agent, and each such opinion shall be in form and substance
reasonably acceptable to the Collateral Agent, provided that such opinions shall
be in form and substance substantially similar to the opinions delivered to the
Credit Facility Agent.

(c) In the event that any Future Second Lien Indebtedness are incurred following
the Escrow Release Date, the Grantors shall promptly notify the Collateral Agent
thereof and take all such action as may be reasonably required to amend each
then existing Mortgage in order to cause such Future Second Lien Indebtedness to
be secured equally and ratably with the then-existing Secured Obligations.

SECTION 3.03 Representations and Warranties. Each Grantor jointly and severally
represents and warrants to the Collateral Agent and the other Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(b) This Agreement has been duly executed and delivered by each Grantor that is
a party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is a party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

(c) (i) The Perfection Information has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material (or in all respects in
the case of the exact legal name of each Grantor) respects as of the Escrow
Release Date. (ii) The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
for filing in each governmental, municipal or other office specified in
Section 3 to the Perfection Information (or specified by notice from such
Grantor to the Collateral Agent after the Escrow Release Date in the case of
filings, recordings or registrations required by Section 3.22 of the Indenture),
are all the filings, recordings and registrations (other than filings required
to be made in the United States Patent and Trademark Office and the United
States Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States pending or issued Patents, United States
applied for or registered Trademarks and United States applied for and
registered Copyrights, in each case, owned by such Grantor) that are necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording

 

-16-



--------------------------------------------------------------------------------

or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. (iii) Each Grantor represents and warrants that a
fully executed agreement in the form of Exhibit III hereto has been delivered to
the Collateral Agent and each Grantor will record such intellectual property
security agreement within the time periods required by this Agreement and the
other Covered Documents with the United States Patent and Trademark Office and
the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder, as applicable, to establish a
valid and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral consisting of
registrations and applications for Patents, Trademarks and Copyrights in which a
security interest may be perfected by filing such agreement in, as applicable,
the United States Patent and Trademark Office or the United States Copyright
Office, and no further or subsequent filing or refiling is necessary (other than
(x) such filings and actions as are necessary to perfect the Security Interest
with respect to any After-Acquired Intellectual Property and (y) the filing of
Uniform Commercial Code financing and continuation statements contemplated in
subsection (ii) of this Section 3.03(c)).

(d) The Security Interest shall constitute (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, including the Guaranty, (ii) subject to the filings
described in Section 3.03(c), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction, and (iii) a
security interest that shall be perfected in all Collateral in which a security
interest may be perfected upon the receipt and recording of the form of
Exhibit III hereto with, as applicable, with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, within
the three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than (i) any
nonconsensual Lien that is expressly permitted pursuant to Section 3.6 of the
Indenture and each correspond ending provision, if any, of each other Covered
Document and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 3.6 of the Indenture and each corresponding provision, if
any, of each other Covered Document. Notwithstanding the foregoing, nothing in
this Agreement or any other Covered Document shall require any Grantor to make
any filings or take any other actions to record or perfect the Collateral
Agent’s lien on and Security Interest in any Intellectual Property subsisting
outside of the United States or to reimburse the Collateral Agent for any costs
or expenses incurred in connection with making such filings or taking any other
such action.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 3.6 of the
Indenture and each corresponding provision, if any, of each other Covered
Document. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code
(including the New York UCC) in any applicable jurisdiction or any other
applicable laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in the case for Liens expressly permitted pursuant to
Section 3.6 of the Indenture and each corresponding provision, if any, of each
other Covered Document.

 

-17-



--------------------------------------------------------------------------------

(f) Schedule III hereto sets forth a list of (i) United States issued Patents
and pending Patent applications, (ii) United States registered Trademarks and
Trademarks for which applications for registration are pending (other than
Excluded ITU Applications), and (iii) United States registered Copyrights and
Copyrights for which applications for registration are pending, in each case,
owned by an Initial Grantor as of the date hereof and registered or pending
with, as applicable, the United States Patent and Trademark Office or the United
States Copyright Office. On the Escrow Release Date, except as would not, either
individually or in the aggregate, be expected to have a Material Adverse Effect,
each Grantor owns or possesses the right to use the Collateral consisting of
Intellectual Property with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

SECTION 3.04 Covenants.

(a) Each Grantor agrees promptly (and, in any event, in sufficient time to
enable all filings to be made within any applicable statutory period, under the
Uniform Commercial Code, that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
second priority security interest in all the Article 9 Collateral and the
Mortgaged Properties, for the benefit of the Secured Parties) to (A) notify the
Collateral Agent in writing of any change (i) in legal name of any Grantor,
(ii) in the identity or type of organization or corporate structure of any
Grantor, (iii) in the jurisdiction of organization or incorporation of any
Grantor or (iv) in its organizational identification number (in the case of this
clause (iv), to the extent an organizational identification number is required
by applicable law to be disclosed on the UCC financing statements for such
Grantor) and (B) make all filings within any applicable statutory period, under
the Uniform Commercial Code or otherwise, that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected second priority security interest in all the Article 9
Collateral and the Mortgaged Properties, for the benefit of the Secured Parties.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral and the
Mortgaged Properties against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the Mortgaged Properties
and the priority thereof against any Lien not expressly permitted pursuant to
Section 3.6 of the Indenture or the terms of any other Covered Document.

(c) (i) Each quarter, at the time of delivery of quarterly financial statements
with respect to the preceding fiscal quarter pursuant to Section 3.10 of the
Indenture, the Issuer shall deliver to the Collateral Agent (x) the information
required pursuant to Sections 1 through 8 of the Perfection Information and
(y) an appropriate supplement to this Agreement substantially in the form of
Exhibit III or IV hereto, as applicable, with respect to all After-Acquired
Intellectual Property owned by such Grantor as of the last day of the prior
fiscal quarter and as of the date of such supplement that is a registered Patent
(or published application therefor), registered Trademark (or application
therefor) or a registered Copyright which is registered or pending with, as
applicable, the United States Patent and Trademark Office or the United States
Copyright Office, to the extent that such After-Acquired Intellectual Property
is not covered by any previous short form agreement in the form of Exhibit III
so signed and delivered by it and (ii) annually, the Issuer shall deliver to the
Collateral Agent the information required pursuant to Section 10 of the
Perfection Information, or confirm that there has been no change in such
information since the date of such certificate or the date of the most recent
certificate delivered pursuant to this Section 3.04(c).

 

-18-



--------------------------------------------------------------------------------

(d) The Issuer agrees, on its own behalf and on behalf of each other Grantor, at
its own expense, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $50,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be pledged, in accordance
with Section 3.05(a) and delivered to the Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

(e) At its option, the Collateral Agent may (but shall not be obligated to)
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
or the Mortgaged Property and not permitted pursuant to Section 3.6 of the
Indenture or pursuant to the terms of any other Covered Document, and may pay
for the maintenance and preservation of the Article 9 Collateral and the
Mortgaged Property to the extent any Grantor fails to do so as required by the
Indenture or this Agreement or pursuant to the terms of any other Covered
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within ten days after demand for any payment made
or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization. Nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Covered Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$50,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.

(h) Covenants Regarding Intellectual Property.

(i) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III hereto to specifically
identify any asset or item that may constitute a registration or application for
Copyrights, Patents or Trademarks, as applicable, the United States Patent and
Trademark Office or the United States Copyright Office; provided that any
Grantor shall have the right, exercisable within fifteen (15) days after it has
been notified by the Collateral Agent of the specific identification of such
Collateral, to advise the Collateral Agent in writing of any material inaccuracy
of the representations and warranties made by such Grantor

 

-19-



--------------------------------------------------------------------------------

hereunder with respect to such Collateral. Each Grantor agrees that it will use
commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within thirty (30) days after the date
it has been notified by the Collateral Agent of the specific identification of
any material inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral.

(ii) Subject, for the avoidance of doubt, to clause (vi) below, each Grantor
agrees to take, at its expense, such reasonable steps as it determines are
appropriate in its reasonable business judgment, including, without limitation,
in the United States Patent and Trademark Office, the United States Copyright
Office and any other governmental authority located in the United States, to
(x) maintain the validity and enforceability of any registered material
Collateral in full force and effect, and (y) pursue the maintenance of or
prosecution of each material Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Collateral of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of applications for renewal, the filing of affidavits under Sections 8
and 15 or the U.S. Trademark Act and the payment of maintenance fees.

(iii) Subject, for the avoidance of doubt, to clause (vi) below, no Grantor
shall knowingly do or authorize any act or knowingly omit to do any act whereby
any of its Collateral consisting of material Intellectual Property may
prematurely lapse, be terminated, or become invalid or unenforceable or
abandoned (or in the case of a trade secret, becomes publicly known).

(iv) Subject, for the avoidance of doubt, to clause (vi) below, each Grantor
shall take commercially reasonable steps to preserve and protect each item of
its Collateral consisting of material Intellectual Property to the extent
required under applicable law, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the material Trademarks, at least consistent with the quality of the
products and services as of the date hereof.

(v) Each Grantor agrees that, should it obtain ownership of any Collateral
consisting of Intellectual Property after the Escrow Release Date, including any
Excluded ITU Application for which a statement of use or an amendment to allege
use has been filed with an accepted by the United States Patent and Trademark
Office (“After-Acquired Intellectual Property”) (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such After-Acquired
Intellectual Property shall automatically become part of the Collateral subject
to the terms and conditions of this Agreement with respect thereto.

(vi) Notwithstanding anything to the contrary contained herein, nothing in this
Agreement prevents any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, or otherwise allowing to lapse, terminate or
be put into the public domain, any of its Collateral to the extent permitted
under the Indenture and each other Covered Document or if such Grantor
determines in its reasonable business judgment that it is desirable or otherwise
reasonable in the conduct of its business.

SECTION 3.05 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. Except to the extent otherwise provided in Article II, subject
to the terms of the Intercreditor Agreement, if any Grantor shall at any time
hold or acquire any Instruments constituting Collateral and evidencing an amount
in excess of $50,000,000, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

 

-20-



--------------------------------------------------------------------------------

(b) Investment Property. Subject to the terms of the Intercreditor Agreement,
except to the extent otherwise provided in Article II, if any Grantor shall at
any time hold or acquire any certificated securities, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent for the
benefit of the Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request. Except to the extent otherwise provided in Section 2.07, if
any securities now or hereafter acquired by any Grantor are uncertificated and
are issued to such Grantor or its nominee directly by the issuer thereof, upon
the Collateral Agent’s request and following the occurrence and continuance of
an Event of Default such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of the securities.

(c) Intellectual Property. With respect to any After-Acquired Intellectual
Property which constitutes Collateral that is a registered Patent (or a
published application therefor), registered Trademark (or application therefor)
or a registered Copyright which is registered or pending with, as applicable,
the United States Patent and Trademark Office or the United States Copyright
Office and is not covered by any short form agreement in the form of Exhibit III
previously signed and delivered to the Collateral Agent, the applicable Grantor
will promptly cooperate as reasonably requested by, and necessary to enable, the
Collateral Agent to make any necessary or reasonably desirable recordations
with, as applicable, the United States Patent and Trademark Office or United
States Copyright Office, as appropriate.

(d) Each Grantor agrees that, in the event any Grantor, pursuant to the First
Lien Security Agreement, takes any action to grant or perfect a Lien in favor of
the Credit Facility Agent in any assets (other than Capital Stock excluded
pursuant to Section 2.08 of this Agreement), such Grantor shall also take such
action to grant or perfect a Lien (subject to the Intercreditor Agreement) in
favor of the Collateral Agent to secure the Secured Obligations without request
of the Collateral Agent, including with respect to any property and real
property in which the Credit Facility Agent directs a Grantor to grant or
perfect a Lien or take such other action under the First Lien Security
Agreement.

ARTICLE IV

Remedies

SECTION 4.01 Remedies upon Default.

(a) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, it is agreed that the Collateral
Agent shall have the right (but not the duty) to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations under the
Uniform Commercial Code (including the New York UCC) in any applicable
jurisdiction

 

-21-



--------------------------------------------------------------------------------

or other applicable law and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the Collateral
Agent forthwith, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place and
time to be designated by the Collateral Agent that is reasonably convenient to
both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise;
(iv) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate and (v) cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Collateral by the applicable Grantors to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained). Subject to the terms of the
Intercreditor Agreement, the Collateral Agent shall be authorized at any such
sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, subject to the terms of
the Intercreditor Agreement, upon consummation of any such sale the Collateral
Agent shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by Law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

(b) The Collateral Agent shall give the applicable Grantors ten days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement,

 

-22-



--------------------------------------------------------------------------------

any Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section 4.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

(c) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Issuer of its intent
to exercise such rights, for the purpose of (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by the Covered Documents or
paying any premium in whole or in part relating thereto. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within ten days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

SECTION 4.02 Application of Proceeds.

(a) The Collateral Agent shall, subject to the Intercreditor Agreement, apply
the proceeds of any collection or sale of Collateral or Mortgaged Properties,
including any Collateral consisting of cash, in the following order of priority:

(i) first, to amounts owing to the Collateral Agent in its capacity as such in
accordance with the terms of the Indenture, to amounts owing to the Trustee in
its capacity as such in accordance with the terms of the Indenture and to
amounts owing to any Additional Pari Passu Agent in its capacity in accordance
with the terms of such Additional Pari Passu Agreement;

(ii) second, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amount of the Secured Obligations owed to them on the date of any
such distribution); and

(iii) third, to the Issuer and/or other persons entitled thereto.

(b) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 4.02.

 

-23-



--------------------------------------------------------------------------------

(c) Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the purchase money therefor by the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(d) Notwithstanding the foregoing and the pari passu nature of all the Notes
Obligations, on the one hand, and the other Future Second Lien Indebtedness, on
the other hand, in the event that (i) any of the Future Second Lien Indebtedness
is unenforceable under applicable law or is subordinated to any other
obligations, (ii) any of the Future Second Lien Indebtedness do not have an
enforceable security interest in any of the Collateral and/or (iii) any
intervening security interest exists securing any other obligations (other than
other Secured Obligations) on a basis ranking prior to the security interest of
such Future Second Lien Indebtedness but junior to the security interest of the
Notes Obligations (any such condition referred to in the foregoing clauses (i),
(ii) or (iii) with respect to any Future Second Lien Indebtedness, an
“Impairment” of such Future Second Lien Indebtedness), the results of such
Impairment shall be borne solely by the holders of such Future Second Lien
Indebtedness, and the rights of the holders of such Future Second Lien
Indebtedness (including, without limitation, the right to receive distributions
in respect of such Future Second Lien Indebtedness) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of such Future Second Lien Indebtedness subject to
such Impairment. Notwithstanding the foregoing, with respect to any Collateral
for which a third party (other than a Secured Party) has a lien or security
interest that is junior in priority to the security interest of the holders of
the Notes Obligations but senior (as determined by appropriate legal proceedings
in the case of any dispute) to the security interest of any other Secured
Obligations (such third party, an “Intervening Creditor”), the value of any
Collateral or proceeds that are allocated to such Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or proceeds to be
distributed in respect of the Secured Obligations with respect to which such
Impairment exists.

(e) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Trustee, Fiscal Agent or Additional Pari Passu Agent as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to the Secured
Obligations, and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information, provided that
nothing in this sentence shall prevent any Grantor from contesting any amounts
claimed by any Secured Party in any information so supplied. All distributions
made by the Collateral Agent pursuant to this Section 4.02 shall be (subject to
any decree of any court of competent jurisdiction) final (absent manifest
error), and the Collateral Agent shall have no duty to inquire as to the
application by the Fiscal Agent or any Additional Pari Passu Agent of any
amounts distributed to it.

(f) If at any time any moneys collected or received by the Collateral Agent
pursuant to this Agreement are distributable pursuant to paragraph (a) above to
the Fiscal Agent, and if Fiscal Agent shall notify the Collateral Agent in
writing that no provision is made under the Fiscal Agency Agreement for the
application of such moneys and that the Fiscal Agency Agreement does not
effectively provide for the receipt and the holding by the Fiscal Agent of such
moneys pending the application thereof, then the Collateral Agent, after receipt
of such moneys pending the application thereof, and after receipt of such
notification, shall hold such moneys uninvested and shall hold all such amounts
so distributable in trust solely for the Fiscal Agent (in its capacity as such)
and for no other purpose until such time as the Fiscal Agent shall request in
writing the delivery thereof by the Collateral Agent for application pursuant to
the Fiscal Agency Agreement.

 

-24-



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein or in any other Covered Document to the
contrary, the Collateral Agent shall exercise remedies and sell the Collateral
at the direction of the holders of a majority of the aggregate principal amount
of all Secured Obligations outstanding at the time of such action; provided that
if the Collateral Agent has asked the holders of Secured Obligations for
instructions and the applicable holders have not yet responded to such request,
the Collateral Agent shall be authorized (but shall not have the duty) to take
such actions which the Collateral Agent believes to be required to promote and
protect the interests of the holders of the Secured Obligations and/or to
preserve the value of the Collateral.

SECTION 4.03 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent to exercise rights and remedies under this Agreement at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies under this Agreement, each Grantor hereby grants to the
Collateral Agent a nonexclusive, irrevocable (subject to the last sentence of
this Section 4.03) license (exercisable without payment of royalty or other
compensation to any such Grantor) to use or, solely to the extent necessary to
exercise such rights and remedies, sublicense any of the Collateral now owned or
hereafter acquired by such Grantor that constitutes Intellectual Property and
license rights included in the General Intangibles, and wherever the same may be
located, and including in such license, solely to the extent necessary to
exercise such rights and remedies, reasonable access to media in which any of
the licensed items may be recorded or stored and to all computer software used
for the compilation or printout thereof; provided, however, that nothing in this
Section 4.03 shall require any Grantor to grant any license if it does not have
the right to do so or that is prohibited by any rule of law, statute or
regulation or is prohibited by, or that would constitute a breach or default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation under any contract, license,
agreement, instrument or other document; provided, further, that such licenses
to be granted hereunder with respect to Trademarks shall be subject to the
maintenance of quality standards with respect to the goods and services on which
such Trademarks are used sufficient to preserve the validity of such Trademarks.
The use of such license by the Collateral Agent and its rights thereunder may be
exercised, at the option of the Collateral Agent, only during the continuation
of an Event of Default; provided that any permitted license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon the Grantors notwithstanding any subsequent cure of an Event of
Default, provided that it was entered into in accordance with the terms of this
Agreement. For the avoidance of doubt, at the time of the release of the Lien as
set forth in Section 6.13, the license granted to the Collateral Agent pursuant
to this Section 4.03 shall automatically and immediately terminate.

ARTICLE V

Subrogation and Subordination

SECTION 5.01 Contribution and Subrogation. Each Grantor (a “Contributing Party”)
agrees (subject to Section 5.02) that, in the event assets of any other Grantor
(the “Claiming Party”) shall be sold pursuant to any Collateral Document to
satisfy any Secured Obligation owed to any Secured Party, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the greater of the book
value or the fair market value of such assets, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof and the denominator shall be the aggregate net worth of all
the Contributing Parties together with the net worth of the Claiming Party on
the date hereof (or, in the case of any Grantor becoming a party hereto pursuant
to Section 6.14, the date of the Security Agreement Supplement executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

 

-25-



--------------------------------------------------------------------------------

SECTION 5.02 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Section 5.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations. No failure on the part of any Grantor to make the payments required
by Section 5.01 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Grantor with respect to its obligations hereunder, and each Grantor shall remain
liable for the full amount of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.2 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it in care of the Issuer as provided in Section 13.2
of the Indenture and all notices to any Additional Pari Passu Agent shall be
given to it at the address set forth in the Additional Pari Passu Joinder
Agreement provided that any notice to the Fiscal Agent may be made to The Bank
of New York Mellon, London Branch, One Canada Square, London El4 5AL, United
Kingdom, Attention: Corporate Trust Administration.

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or other Secured Party in
exercising any right or power hereunder or under any other Covered Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent, the Trustee, any Holder and any other Secured Party hereunder
and under the other Covered Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the issuance of a note or the
issuance of any Permitted Additional Pari Passu Obligation shall not be
construed as a waiver of any Event of Default, regardless of whether the
Collateral Agent, any Additional Pari Passu Agent, any Holder or the Trustee may
have had notice or knowledge of such Event of Default at the time. No notice or
demand on any Grantor in any case shall entitle any Grantor to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article IX of the Indenture and corresponding provisions

 

-26-



--------------------------------------------------------------------------------

of each Additional Pari Passu Agreement provided, however, that the requisite
written consent of the holders of the applicable 2030 Notes and/or the Fiscal
Agent under the Fiscal Agency Agreement shall be required with respect to any
release, waiver, amendment or other modification of this Agreement that would
materially and adversely affect the rights of the holders of the 2030 Notes
Obligations to equally and ratably share in the security provided for herein
with respect to the Collateral.

SECTION 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 7.7 of
the Indenture and the applicable provisions of any Additional Pari Passu
Agreement, in each case, or any other reference to any Additional Pari Passu
Agreement as if such section were set out in full herein and references to “the
Issuer” therein were references to each Grantor and references to the Trustee or
Additional Pari Passu Agent, as the case may be, therein were references to the
Collateral Agent.

(b) Without limitation of its indemnification obligations under the other
Covered Documents, the Issuer agrees to indemnify the Collateral Agent and the
other Indemnitees against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or controlling Persons or any of the officers, directors,
employees, advisors or members of any of the foregoing, in each case who are
involved in or aware of the Transactions (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (y) a material breach of
this Agreement by such Indemnitee or one of its Affiliates.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Covered Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Covered Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within ten days of written
demand therefor. This Section 6.03 shall survive the termination of this
Agreement and the resignation or removal of the Collateral Agent or the Fiscal
Agent.

SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Covered Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Covered Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Covered Documents, the issuance of the Notes and the issuance of
any Permitted Additional

 

-27-



--------------------------------------------------------------------------------

Pari Passu Obligation regardless of any investigation made by any Secured Party
on its behalf and notwithstanding that the Collateral Agent or any other Secured
Party may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended under the
Indenture or any Additional Pari Passu Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any
Secured Obligations or any fee or any other amount payable under any Covered
Document is outstanding and unpaid.

SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication (including “.pdf” or “.tif” files) shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Grantor, the Collateral Agent and the other
Secured Parties and their respective successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement,
the Indenture and each applicable Additional Pari Passu Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, waived or released with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

SECTION 6.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08 Right of Set-Off. In addition to any rights and remedies of the
Secured Parties provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Secured Party and its Affiliates are authorized at
any time and from time to time, without prior notice to the Issuer or any other
Grantor, any such notice being waived by the Issuer (on its own behalf and on
behalf of each Grantor and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Secured Party and its Affiliates to or
for the credit or the account of the respective Grantors and their Subsidiaries
against any and all Secured Obligations owing to such Secured Party and its
Affiliates hereunder or under any other Covered Document, now or hereafter
existing, irrespective of whether or not such Agent or such Secured Party or
Affiliate shall have made demand under this Agreement or any other Covered
Document and although such Secured Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Secured Party agrees promptly to notify the Issuer and the
Collateral Agent after any such set off and application made by such Secured
Party; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Secured Party under
this Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that the Collateral Agent and such Secured Party may have.

 

-28-



--------------------------------------------------------------------------------

SECTION 6.09 Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL
EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION (I) FOR
PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH EXERCISING REMEDIES
AGAINST THE COLLATERAL IN A JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED,
(III) IN CONNECTION WITH ANY PENDING BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE EXTENT THE COURTS REFERRED TO IN
THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION OVER SUCH LEGAL ACTION OR
PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT HERETO.

SECTION 6.10 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.10
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 6.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

-29-



--------------------------------------------------------------------------------

SECTION 6.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Indenture, any other Note Document, any Additional Pari
Passu Debt Document, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Indenture, any other Note
Document, any Additional Pari Passu Agreement or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

SECTION 6.13 Termination or Release.

(a) The Liens securing the Notes Obligations will be released, in whole or in
part, as provided in Section 12.3 of the Indenture.

(b) The Liens securing Future Second Lien Indebtedness of any series will be
released, in whole or in part, as provided in the Additional Pari Passu
Agreement governing such obligations.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 6.13, the Collateral Agent shall execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 6.14 Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 3.7(a)(i) of the Indenture or corresponding
provisions of any Additional Pari Passu Agreement may do so by executing and
delivering a Security Agreement Supplement and/or Security Agreement Supplement
for Intellectual Property and such Person shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable (until
termination of the Indenture and any Additional Pari Passu Agreement, each in
accordance with the terms thereof) and coupled with an interest. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
notice by the Collateral Agent to the Issuer of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or Mortgaged Property or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral or Mortgaged Property; (c) to sign
the

 

-30-



--------------------------------------------------------------------------------

name of any Grantor on any invoice or bill of lading relating to any of the
Collateral or Mortgaged Property; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
Mortgaged Property or to enforce any rights in respect of any Collateral or
Mortgaged Property; (f) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral or
Mortgaged Property; (g) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral or Mortgaged Property, and to do all other
acts and things necessary to carry out the purposes of this Agreement, as fully
and completely as though the Collateral Agent were the absolute owner of the
Collateral or Mortgaged Property for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or Mortgaged
Property or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.

SECTION 6.16 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of powers, rights and remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or Mortgaged Properties or
any Grantor’s obligations with respect thereto (including, without limitation,
entering into the Intercreditor Agreements on behalf of the Secured Parties),
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

SECTION 6.17 Conflicts; Notes Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the Liens and security interests granted to the
Collateral Agent pursuant to this Agreement and for the benefit of the Secured
Parties pursuant to this Agreement are expressly subject and subordinate to the
liens and security interests granted to the Credit Facility Agent pursuant to
the First Lien Security Agreement and (ii) the exercise of any right or remedy
by the Collateral Agent hereunder is subject to the limitations and provisions
of the Intercreditor Agreement. In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control. Notwithstanding anything
herein to the contrary, prior to the Discharge of Senior Lender Claims (as
defined in the Intercreditor Agreement), the requirements of this Agreement to
deliver Pledged Collateral and any certificates, instruments or documents in
relation thereto to the Collateral Agent shall be deemed satisfied by delivery
of such Pledged Collateral and such certificates, instruments or documents in
relation thereto to the Credit Facility Agent (as bailee for the Collateral
Agent) as provided in the Intercreditor Agreement.

 

-31-



--------------------------------------------------------------------------------

SECTION 6.18 Future Second Lien Indebtedness. On or after the Escrow Release
Date, the Issuer may from time to time designate additional obligations as
Future Second Lien Indebtedness by delivering to the Collateral Agent, the
Trustee and each Additional Pari Passu Agent (a) a certificate signed by an
executive officer of the Issuer (i) identifying the obligations so designated
and the aggregate principal amount or face amount thereof, stating that such
obligations are designated as “Future Second Lien Indebtedness” for purposes
hereof, (ii) representing that such designation complies with the terms of the
Indenture and each then extant Additional Pari Passu Agreement and
(iii) specifying the name and address of the Additional Pari Passu Agent for
such obligations (if other than the Trustee); and (b) except in the case of
Additional Notes, a fully executed Additional Pari Passu Joinder Agreement (in
the form attached as Exhibit II). Notwithstanding anything to the contrary
contained herein, with respect to any Additional Pari Passu Agreement the
Collateral Agent shall have no responsibility for, or any duty to inquire as to,
any matter pertaining to such Additional Pari Passu Agreement (or the contents
thereof) or the compliance of any Grantor or Additional Pari Passu Agent with
the terms thereof. Without limiting the foregoing, in the event the Collateral
Agent is required to take action hereunder and such action is conditioned upon
compliance with the terms of any Additional Pari Passu Agreement, the Collateral
Agent shall be entitled to request, and be fully protected in relying upon, an
Officer’s Certificate of the relevant Grantor and/or the applicable Additional
Pari Passu Agent that such action is permitted or authorized under the terms of
such Additional Pari Passu Agreement. To the extent such Additional Pari Passu
Agreement grants any rights, protections, immunities or indemnities thereunder
to the Collateral Agent, the Issuer and each applicable additional Grantor agree
that the Collateral Agent is an express third-party beneficiary thereunder.

SECTION 6.19 2030 Notes Guaranty.

(a) The obligations of the Collateral Agent to the holders of 2030 Notes
Obligations hereunder shall be limited solely to (i) holding the Collateral for
the benefit of the 2030 Notes Obligations for so long as (A) any Notes
Obligations remain outstanding and (B) any Notes Obligations are secured by such
Collateral and (ii) distributing any proceeds received by the Collateral Agent
from the sale, collection or realization of the Collateral to the holders of
2030 Notes Obligations in respect of the 2030 Notes Obligations in accordance
with the terms of this Agreement. Except as expressly provided in this
Agreement, neither the holders of the 2030 Notes nor the Fiscal Agent shall be
entitled to exercise (or direct the Collateral Agent to exercise) any rights or
remedies hereunder with respect to the 2030 Notes Obligations, including without
limitation the right to enforce the security interest in the Collateral, request
any action, institute proceedings, give any instructions, make any election,
give any notice to account debtors, make collections, sell or otherwise
foreclose on any portion of the Collateral or execute any amendment, supplement,
or acknowledgment hereof. This Agreement shall not create any liability of the
Collateral Agent or the holders of the Notes or the holders of Future Second
Lien Indebtedness to any of the holders of 2030 Notes Obligations by reason of
actions taken with respect to the creation, perfection or continuation of the
security interest on the Collateral, actions with respect to the occurrence of
an Event of Default, actions with respect to the foreclosure upon, sale,
release, or depreciation of, or failure to realize upon, any of the Collateral
or action with respect to the collection of any claim for all or any part of the
Secured Obligations from any account debtor, guarantor or any other party or the
valuation, use or protection of the Collateral. By acceptance of the benefits
under this Agreement and the other Collateral Documents, the holders of 2030
Notes Obligations and the Fiscal Agent will be deemed to have acknowledged and
agreed that the provisions of the preceding sentence are intended to induce the
holders of the Notes or the holders of Future Second Lien Indebtedness to permit
the holders of 2030 Notes Obligations including the Fiscal Agent to be Secured
Parties under this Agreement and certain of the other Collateral Documents and
are being relied upon by the holders of the Notes or the holders of Future
Second Lien Indebtedness as consideration therefor. The Collateral Agent shall
not be required to ascertain or inquire as to the performance by Heinz or any
other obligor of the 2030 Notes Obligations.

 

-32-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the security interest in the
Collateral securing the 2030 Notes Guaranty less than equally and ratably with
the other Secured Obligations pursuant to the Fiscal Agency Agreement to the
extent required or (ii) modify or affect the rights of the holders of the 2030
Notes Obligations to receive the pro rata share specified in Section 4.02 of any
proceeds of any collection or sale of Collateral.

(c) The parties hereto agree that the 2030 Notes Guaranty and the other Secured
Obligations are, and will be, equally and ratably secured with each other by the
Liens on the Collateral, and that it is their intention to give full effect to
the equal and ratable provisions of the Fiscal Agency Agreement, as in effect on
the date hereof. To the extent that the rights and benefits herein or in any
other Collateral Document conferred on the holders of the 2030 Notes Obligations
shall be held to exceed the rights and benefits required so to be conferred by
such provisions, such rights and benefits shall be limited so as to provide such
holders only those rights and benefits that are required by such provisions. Any
and all rights not herein expressly given to the holders of the 2030 Notes
Obligations are expressly reserved to the Collateral Agent and the Secured
Parties other than the holders of the 2030 Notes Obligations.

(d) The parties hereto acknowledge and agree that the Fiscal Agent acts solely
as agent for the issuer and the guarantors under the Fiscal Agency Agreement,
has no obligation towards or relationship of agency or trust for or with the
holders or beneficial owners of the 2030 Notes and is not authorized or able to
act in the name of or bind such holders. Nothing in this Agreement shall be
construed as the Fiscal Agent making any agreement, representation or warranty
by or on behalf of any holder or beneficial owner of the 2030 Notes.

SECTION 6.20 Delivery to Collateral Agent Generally. To the extent any
information, agreement, certificates or other document to be delivered or
provided to the Collateral Agent under this Agreement has to be satisfactory to
the Collateral Agent, any information, agreement, certificates or other document
substantially similar in form and substance to any corresponding information,
agreement, certificates or other document delivered to the Credit Facility Agent
shall be deemed to be reasonably satisfactory to the Collateral Agent. The
Collateral Agent shall not be required to make any request hereunder without the
instructions of the holder of the Secured Obligations in accordance with
Section 4.02(f), the Indenture and any applicable Additional Pari Passu
Agreements.

SECTION 6.21 Concerning the Collateral Agent. Section 12.9 of the Indenture
concerning the Collateral Agent is incorporated herein mutatis mutandis, except
that references therein to (i) “Holders” shall be references herein to “Secured
Parties”, (ii) “Notes” shall include “Future Second Lien Indebtedness” and
(iii) “Issuer” and “Guarantor” shall be references herein to “Grantor” as
context dictates.

SECTION 6.22 USA PATRIOT Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA PATRIOT Act, the Collateral Agent, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this Agreement agree that they will provide the
Collateral Agent with such information as it may request in order to satisfy the
requirements of the USA PATRIOT Act.

[Remainder of Page Intentionally Blank]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HAWK ACQUISITION INTERMEDIATE CORPORATION II, as Initial Grantor By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President

HAWK ACQUISITION SUB, INC.,

as Initial Grantor

By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President and Secretary

H. J. HEINZ COMPANY,

as Initial Grantor

By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Executive Vice President and Chief Financial
Officer

H. J. HEINZ COMPANY, L.P.,

as Initial Grantor

By: HEINZ GP LLC, its General Partner By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

H. J. HEINZ FINANCE COMPANY,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President

[Signature Page to Second Lien Security Agreement]

 

Exhibit III-1



--------------------------------------------------------------------------------

HEINZ CREDIT LLC, as Initial Grantor By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary and
Treasurer

HEINZ GP LLC,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

HEINZ INVESTMENT COMPANY,

as Initial Grantor

By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary, Treasurer
and Assistant Treasurer

HEINZ MANAGEMENT L.L.C.

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

HEINZ PURCHASING COMPANY,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

HEINZ THAILAND LIMITED,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

[Signature Page to Second Lien Security Agreement]

 

 

Exhibit IV-2



--------------------------------------------------------------------------------

HEINZ TRANSATLANTIC HOLDING LLC, as Initial Grantor By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary and
Treasurer

HJH ONE, L.L.C.,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President

HJH OVERSEAS L.L.C.,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President and Treasurer

LEA AND PERRINS, INC.,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

NANCY’S SPECIALTY FOODS,

as Initial Grantor

By:  

/s/ Gilbert Schneider

  Name: Gilbert Schneider   Title: President and Chief Executive Officer

HEINZ FOREIGN INVESTMENT COMPANY,

as Initial Grantor

By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Treasurer and
Secretary

[Signature Page to Second Lien Security Agreement]

 

 

Exhibit IV-3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Yana Kislenko

  Name: Yana Kislenko   Title: Vice President

[Signature Page to Second Lien Security Agreement]

 

Exhibit IV-4



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, LONDON BRANCH, as Fiscal Agent By:  

/s/ Paul Cattermole

  Name: Paul Cattermole   Title: Vice President

[Signature Page to Second Lien Security Agreement]

 

Exhibit IV-5